Filed 11/14/14 P. v. Farley CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062857

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD229026)

CRAIG FARLEY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael T.

Smyth, Judge. Affirmed and remanded with directions.

         Boyce & Schaefer and Laura Schaefer, under appointment by the Court of Appeal,

for Defendant and Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Barry Carlton and James H. Flaherty III, Deputy Attorneys General, for Plaintiff and

Respondent.
                                              I.

                                    INTRODUCTION

       A jury found Craig Farley guilty of first degree murder (Pen. Code, § 187, subd.

(a))1 (count 1), robbery (§ 211) (count 2), and burglary (§ 459) (count 3). In addition, the

jury found that Farley committed the murder while engaged in a robbery and a burglary,

within the meaning of section 190.2, subdivision (a)(2). With respect to all three counts,

the jury found that Farley committed the offenses for the benefit of a criminal street gang

(§186.22, subd. (b)(1)). The jury further found that Farley committed each of the

offenses while acting as a principal and another principal used a firearm (§ 12022.53,

subds. (b), (e)(1)); while acting as a principal and another principal personally discharged

a firearm (§ 12022.53, subds. (c), (e)(1)); and while acting as a principal and another

principal personally used a firearm proximately causing great bodily injury and death

(§ 12022.53, subds. (d), (e)(1)).2 Farley also admitted that he had suffered a prior strike

conviction.

       On count 1, the trial court sentenced Farley to life in prison without the possibility

of parole, plus a consecutive determinate sentence of 25 years to life. The trial court

stayed execution of the sentences on the remaining counts pursuant to section 654.


1     Unless otherwise specified, all subsequent statutory references are to the Penal
Code.

2      The jury found not true allegations that Farley personally used a firearm as
specified in section 12022.53, subdivisions (b), (c), and (d) (counts 1-3), and section
12022.5, subdivision (a) (count 3).
                                             2
       On appeal, Farley contends that the trial court erred in denying his motion for new

trial, which was based on defense counsel's alleged ineffective assistance. Farley also

contends that the trial court erred in permitting the People to present gang expert

testimony; failing to question a juror about a potential instance of juror misconduct;

permitting the People to present evidence of Farley's tattoos; and excluding potential

third-party culpability evidence. In addition, Farley claims that the abstract of judgment

should be amended to strike a parole revocation fine because Farley was sentenced to life

without the possibility of parole.

       We affirm the judgment, but direct the trial court to prepare a new abstract of

judgment striking the parole revocation fine.

                                             II.

                               FACTUAL BACKGROUND

A.     The murder

       Victim Jonathan Pleasant sold marijuana from his apartment. He often possessed

considerable amounts of marijuana, which he kept in a backpack, as well as large

amounts of cash. Pleasant kept a gun by his bed, and sometimes carried the gun on his

person.

       Pleasant spent the evening of June 28, 2010 at home with his girlfriend, Esther

Magnus. During the evening, Pleasant left the apartment with about $2,000 in cash. He

returned with several bags of marijuana. At about 10:30 p.m. that evening, Farley came

to Pleasant's apartment. While at the apartment, the two men smoked marijuana and

                                             3
discussed a marijuana purchase. Farley said that he did not have money, but that he

would return. Ten minutes later, Farley returned and told Pleasant that he would come

back the following morning to buy the marijuana. Farley departed the apartment.

       The next morning, Pleasant and Magnus discussed their plan to go out together

that day. At approximately 11:15 a.m., Magnus left Pleasant's apartment. The two

planned for Pleasant to meet Magnus at her residence just after noon. Magnus testified

that before she left, Pleasant told her that he was waiting for Farley to come to the

apartment. Pleasant also told Magnus that his friend, Corey Wishom, was planning to

stop by the apartment, as well.

       As Magnus was leaving, Pleasant's neighbor, Mark Dobie, came to the apartment

and smoked marijuana with Pleasant. While the two visited, Pleasant received a phone

call. Dobie heard Pleasant tell the caller to "hurry up and come" because Pleasant had to

leave soon.

       Soon thereafter, Wishom arrived at Pleasant's apartment. Dobie met Wishom and

then went back to his own apartment. Pleasant showed his marijuana to Wishom, who

purchased some. Following a short visit, Wishom said goodbye to Pleasant and began to

leave the apartment.

       As Wishom was leaving, two men arrived at Pleasant's door. Pleasant said to one

of the men, "Oh, I've been waiting for you." One of the men stepped into the living room

and said, "This is my brother and he's cool." Wishom testified that both men were

African-American. The man who said, "[t]his is my brother and he's cool" was wearing

                                              4
black Nike shoes, black basketball shorts, white socks pulled up to his knees, a black

hoodie, and a backpack strapped to his chest. The man had short clipped hair and a tattoo

on the top of one of his arms. Apart from his race, Wishom was unable to provide any

further description of the second man. After this short encounter, which occurred at

approximately 11:30 a.m., Wishom left the apartment.

       Pleasant's neighbor, Lynshel Reid-Jones, testified that at about this time, she heard

a melee and a loud "boom" come from Pleasant's apartment. Reid-Jones then heard

Pleasant crying for help. Reid-Jones looked outside and saw two young African-

American males sprinting from Pleasant's apartment with a backpack that she believed

belonged to Pleasant.

       At 11:44 a.m., Dobie received a phone call from his sister, Breanna Sandle, saying

that she had just seen two men running from the apartment complex and that it appeared

that someone had been robbed. Sandle testified that she saw two African-American

males, who appeared to be in their 20s, running from the apartment complex. One of the

men was wearing a backpack. When shown a photographic lineup by police, Sandle

focused on two of the photographs, one of which depicted Farley, before telling the

officer that she could not be sure whether he was one of the men she had seen fleeing the

apartment complex.

       Immediately after the shooting, several neighbors attempted to help Pleasant, who

was bleeding profusely. Pleasant cried, " 'They shot me. They shot me. Oh, God, they



                                             5
shot me.' " Emergency personnel responded to the apartment and pronounced Pleasant

dead at the scene.

B.     The crime scene

       Investigators determined that Pleasant sustained a large gunshot wound to his right

buttock. The nature of the wound suggested that Pleasant had been shot from a range of

approximately one to three feet away. Pleasant also suffered blunt force trauma to his

head, consistent with his having been struck by a gun.

       Pleasant's apartment was in disarray, consistent with a struggle or fight having

occurred. Police found a slide from a firearm, handcuffs, and a handcuff key in a

hallway. Police also found an open, empty safe on the floor of a bedroom and a bag of

marijuana on the living room floor. In addition, police found a black Pittsburgh Pirates

baseball cap in the living room and a roll of duct tape in the bathroom.3

C.     DNA and fingerprint evidence

       Investigators determined that Farley's DNA was on the duct tape. Police found

DNA from a person named Pierre Terry on the baseball cap. Terry's DNA was also

found on the gun slide, on blood samples collected from the apartment, and in fingernail

scrapings taken from Pleasant. Terry's fingerprints were also found on artwork in the

living room.




3       Magnus testified that when she left Pleasant's apartment shortly before he was
shot, the roll of duct tape was not in the bathroom.
                                               6
D.     Cell phone records

       On the morning of the murder, several short calls were made between Farley's and

Pleasant's cell phones, between 10:37 a.m. and 10:39 a.m. At 11:30 on the morning of

the murder, the signal from an outgoing phone call made on Farley's phone that lasted 59

seconds terminated at a cell phone tower located on Pleasant's apartment building. A text

message was sent from Terry's phone to Farley's phone at 11:33 a.m. From 11:31 a.m.

until 11:48 a.m. there was no activity on Farley's cell phone.4 Beginning at 11:50 a.m.,

Farley and Terry exchanged numerous text messages. Less than two hours later, a

request was made to Farley's cell phone provider for a new phone number. The request

was granted. Cell phone records for Farley's new cell phone number showed him leaving

California the following morning and traveling across the United States to Louisiana.

E.     Farley's arrest, escape and rearrest

       Approximately a month and a half after the murder, authorities in Baton Rouge,

Louisiana arrested Farley and took him to a police station. Farley escaped from the

station and ran down a nearby street. With the assistance of a police dog, police found

Farley hiding in a garbage can.

       While being transported back to San Diego, Farley asked one of the officers if he

could be charged with a gang crime because the other defendant was a gang member.




4      In their briefing, the parties do not address the discrepancy in testimony that a text
message was sent to Farley's phone at 11:33 a.m. and testimony that there was no activity
on Farley's phone between 11:31 a.m. and 11:48 a.m.
                                               7
While the officer had made some statements about the case to Farley, he had not said

anything to Farley about the other defendant in the case being a gang member.

       Police found several items in a Baton Rouge hotel room where Farley had been

staying, including a laptop computer. It was later determined that searches had been

performed on the computer related to the murder and the ensuing investigation.

F.     Gang Evidence

       Detective Joseph Castillo of the San Diego Police Department testified as a gang

expert. Detective Castillo stated that the Skyline "Piru" gang is the largest African-

American gang in San Diego. Gang members wear the color red and sometimes wear

Pittsburgh Pirates baseball caps. Detective Castillo stated that the primary activities of

the Skyline Piru gang include murder and robbery.

       Castillo testified that Pierre Terry is a documented Skyline gang member and that

Farley also appeared to be a Skyline Piru gang member, although he had not previously

been documented. In addition, as described in greater detail in part III.E., post, Castillo

offered his opinion that a hypothetical crime based on the evidence in this case would

benefit, promote, assist and further the criminal conduct of the Skyline Piru gang.




                                              8
                                             III.

                                       DISCUSSION

A.     The trial court did not err in denying Farley's motion for new trial, which was
       based on defense counsel's alleged ineffective assistance

       Farley filed a motion for new trial in which he contended that defense counsel had

provided ineffective assistance in failing to present certain exculpatory evidence at trial.

Farley contends that the trial court erred in denying the motion for new trial.

       1.     Governing law and standard of review

       A trial court shall grant a motion for new trial where the trial court finds that the

defendant received ineffective assistance of counsel. (People v. Fosselman (1983) 33

Cal.3d 572, 582-583.) In order for a defendant to demonstrate that he received

ineffective assistance of counsel, he must show both that his counsel's performance was

deficient when measured against the standard of a reasonably competent attorney and that

counsel's deficient performance resulted in prejudice in the sense that it "so undermined

the proper functioning of the adversarial process that the trial cannot be relied on as

having produced a just result." (Strickland v. Washington (1984) 466 U.S. 668, 686.)

       In resolving a claim of ineffective assistance of counsel, a court is to give great

deference to counsel's reasonable tactical decisions and indulge in the " ' " 'strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance.' " ' " (People v. Hinton (2006) 37 Cal.4th 839, 876.) This presumption is

warranted "because it is all too easy to conclude that a particular act or omission of


                                              9
counsel was unreasonable in the harsh light of hindsight." (Bell v. Cone (2002) 535 U.S.

685, 702.) Accordingly, "a court must 'view and assess the reasonableness of counsel's

acts or omissions . . . under the circumstances as they stood at the time that counsel acted

or failed to act.' " (In re Scott (2003) 29 Cal.4th 783, 812.)

       When, as in this case, a trial court has denied a motion for new trial based on a

claim of ineffective assistance of counsel, we apply the standard of review applicable to

mixed questions of law and fact, upholding the trial court's factual findings to the extent

that they are supported by substantial evidence, but reviewing de novo the ultimate

question of whether the facts established demonstrate a violation of the right to effective

counsel and prejudice. (See People v. Taylor (1984) 162 Cal.App.3d 720, 724-725

(Taylor).)5

       2.     Defense counsel did not provide ineffective assistance in failing to present
              evidence that two witnesses failed to identify Farley in a live police lineup

       Farley contends that defense counsel provided ineffective assistance in failing to

present evidence that Wishom and Sandle failed to identify him in a live police lineup.

              a.     Factual and procedural background

       At trial, neither Wishom nor Sandle was able to identify Farley as a person that

they had seen on the day of the murder. When asked about a photographic lineup that


5      This standard differs from the abuse of discretion standard applicable to orders
granting a motion for new trial based on ineffective assistance of counsel (see, e.g.,
People v. Callahan (2004) 124 Cal.App.4th 198, 209) and orders denying a motion for
new trial on statutory grounds not implicating a constitutional right. (See Taylor, supra,
162 Cal.App.3d at p. 723.)
                                            10
police had shown him after the murder, Wishom testified that he told police that Farley

looked familiar in that he resembled a person who Wishom had seen on television.

Sandle testified that when she was shown the photographic lineup, she was unable to

identify anyone as being a person she had seen on the day of the murder. However,

Sandle acknowledged that she had selected Farley's photograph and the photograph of

another individual as possibly being one of the persons she saw on the day of the murder.

       In his motion for new trial, Farley contended that defense counsel should have

presented evidence that both Wishom and Sandle had failed to identify Farley in a live

police lineup, and that Wishom had tentatively identified two other people in the lineup

as potential suspects.

       At the hearing on the motion for new trial, defense counsel testified as to the

reasons why he did not present evidence that Wishom and Sandle had failed to identify

Farley in a live police lineup, as follows:

          "[The prosecutor]: Now, did you consider presenting [the] absence
          of identification at these live lineups as additional evidence in this
          case?

          "[Defense counsel]: I considered it, yes.

          "[The prosecutor]: And did you decide not to?

          "[Defense counsel]: Yes.

          "[The prosecutor]: Why?

          "[Defense counsel]: Because none of those witnesses identified him
          at trial. None of them made an in-court identification of Mr. Farley
          as the offender at trial. And given that nobody in the courtroom was

                                              11
          pointing the finger at him as an offender in the case, I didn't want to
          go back and rehash the police's suspicion that he'd been one of the
          offenders and had been at a lineup. I made a conscious decision not
          to present that evidence."

Defense counsel also stated that he had not wanted to provide Wishom or Sandle the

opportunity to reconsider their inability to identify Farley.

       The trial court concluded that defense counsel should have presented the evidence

of the witnesses' failure to identify Farley at the live lineup, and that counsel had not

made a reasonable tactical decision in failing to do so. However, the court further

concluded that introduction of the evidence would not have made a difference in the

outcome of the trial, and denied the motion for new trial as to this claim.

              b.     Application

       Farley contends that defense counsel provided ineffective assistance in failing to

present the evidence of the witnesses' failure to identify him. He argues that the evidence

could have been presented through the testimony of the officers who conducted the

lineup, thus eliminating the possibility that either witness could have reconsidered

whether they could identify Farley.

       At the hearing on the motion for new trial, defense counsel explained that he had

made a "conscious decision" not to offer the lineup evidence because neither Wishom nor

Sandle had identified Farley at trial, and defense counsel did not want to emphasize to the

jury that the police had considered Farley a suspect in the immediate aftermath of the

murder. Given that neither witness had identified Farley during direct examination at


                                              12
trial, Farley's trial counsel could have reasonably determined that additional evidence of

the witnesses' failure to identify Farley was likely to be of marginal benefit to the

defense. Against this limited potential benefit to be gained by presenting the evidence,

trial counsel reasonably considered the possibility that such evidence would emphasize to

the jury that the police considered Farley a suspect from the outset.

       Without endorsing defense counsel's tactical decision, in light of the broad

deference we accord to such decisions, we conclude that counsel's decision not to present

the lineup evidence did not fall below "prevailing professional norms." (People v.

Hinton, supra, 37 Cal.4th at p. 876; see ibid. [" ' "[W]e accord great deference to

counsel's tactical decisions" [citation], and we have explained that "courts should not

second-guess reasonable, if difficult, tactical decisions in the harsh light of

hindsight" ' "].) Thus, even assuming that Farley is correct that the evidence of the

witnesses' failure to identify him at the live lineup could have been presented though the

testimony of the officers who conducted the lineup, we reject Farley's claim that defense

counsel provided ineffective assistance in failing to present evidence that two witnesses

who failed to identify him at trial also failed to identify him at a police lineup.

       3.     Defense counsel did not provide ineffective assistance in failing to present
              evidence that Farley made numerous telephone calls to his wife in
              Louisiana in the months prior to the murder

       Farley contends that defense counsel was ineffective in failing to present evidence

that he made numerous cellular telephone calls to his wife in Louisiana in the months

prior to his trip to Louisiana. Farley contends that the introduction of this evidence

                                              13
would have bolstered defense counsel's argument that Farley had planned the trip to

Louisiana, prior to the date of the murder, to visit his wife rather than to flee California

after committing the murder.

              a.     Factual and procedural background

       The People presented cellular phone record evidence to demonstrate that on the

morning after the murder, Farley left San Diego and traveled to Louisiana, where he

remained until his arrest approximately two months later. The prosecutor argued that

Farley's flight to Louisiana evinced a consciousness of guilt. The jury was instructed that

it could use evidence of Farley's flight to infer a consciousness of guilt on his part.

       In his motion for new trial, Farley maintained that defense counsel was ineffective

in failing to offer in evidence additional cell phone records that would have demonstrated

that Farley had made numerous calls to his wife in Louisiana in the months prior to the

murder. Farley contended that this evidence would have provided an innocent

explanation for his trip to Louisiana.

       At the hearing on the motion for new trial, defense counsel explained that prior to

trial, Farley had told him that the trip to Louisiana had been preplanned, and that he had

taken the trip in order to "celebrate his anniversary with his wife," from whom he was

separated. Farley also told defense counsel that he had travelled to Louisiana with his

girlfriend, who was a prostitute, so that she could provide him with "female

companionship" on the way. In addition, defense counsel stated that until a week before

trial, Farley told defense counsel that he intended to testify at trial. Accordingly, defense

                                              14
counsel anticipated that Farley's explanation for the Louisiana trip would be presented to

the jury through his testimony. Defense counsel explained that Farley changed his mind

and decided not to testify approximately a week before the trial. (RT 2551, 2564)!

       In the wake of Farley's decision not to testify, defense counsel explained that he

decided not to present evidence of the Louisiana trip to the jury because he found Farley's

explanation for its purpose "preposterous," and counsel did not believe that the

explanation would be well received by the jury. Defense counsel also explained that

several of the witnesses who might be relevant to the presentation of Farley's explanation

of the trip to the jury, including Farley's former wife and his girlfriend, would likely not

be seen as credible witnesses by the jury.

       In denying his motion for new trial, the trial court noted that evidence that Farley

had been communicating with his wife in Louisiana prior to the murder might explain

why he went to Louisiana rather than to another location, but that such evidence would

not necessarily explain his decision to leave San Diego.

              b.     Application

       Defense counsel's decision not to emphasize Farley's trip to Louisiana was a

reasonable one. As the trial court stated in ruling on the motion for new trial, while

evidence that Farley's wife lived in Louisiana might have explained why he went to

Louisiana rather than to some other location, that fact is not inconsistent with the People's

theory that Farley fled San Diego because he had committed the murder. In addition,

evidence that Farley had made numerous telephone calls to Louisiana in the months prior

                                             15
to the murder did not the lessen the impact of the most inculpatory aspect of the

Louisiana evidence, namely, that Farley left San Diego for Louisiana the day after the

murder. Further, defense counsel reasonably decided that it would not be in Farley's

interest to present additional evidence of the Louisiana trip in light of counsel's

assessment that Farley's explanation for the trip was "preposterous," and the possibility

that the presentation of such evidence might permit the People to present rebuttal

evidence demonstrating the lack of credibility of the explanation. Under these

circumstances, defense counsel's decision not to present evidence of Farley's telephone

calls to his wife in Louisiana was a reasonable tactical one. (See People v.

Mayfield (1997) 14 Cal.4th 668, 765 [concluding defense counsel did not provide

ineffective assistance in failing to present certain potentially exculpatory evidence where

"counsel's decision not to elicit this evidence was a reasonable tactical decision"].)

       Accordingly, we conclude that defense counsel did not provide ineffective

assistance by failing to present evidence that Farley made telephone calls to his wife in

Louisiana in the months prior to the murder, for the purpose of explaining to the jury why

Farley travelled to Louisiana on the day after the murder.

       4.     Defense counsel did not provide ineffective assistance in failing to present
              evidence that Farley's mother and father informed him that the police were
              investigating him in connection with Pleasant's murder

       Farley contends that defense counsel was ineffective in failing to call his mother

and father as witnesses in order to testify that they informed him that the police were

investigating him in connection with Pleasant's murder. Farley contends that the

                                             16
presentation of their testimony was necessary to provide an innocent explanation for

evidence demonstrating that Farley had performed computer searches related to the

murder.

              a.     Factual and procedural background

       The People presented evidence that Farley's computer had been used to perform

several searches, including internet searches related to the shooting, searches on the San

Diego County Sheriff's Web site to determine whether an arrest warrant had been issued

for Farley, and a search of a Web site to determine whether Terry was in jail.

       In his motion for new trial, Farley contended that defense counsel had failed to

call Farley's mother and father as witnesses to testify that they told Farley about various

aspects of the police investigation into the murder. In support of the motion, Farley's

mother provided a declaration in which she stated that she had informed Farley about the

execution of a search warrant related to the murder, and that Terry had been arrested for

the murder. Farley's mother also stated that she told Farley that an attorney had advised

her to check the sheriff's Web site in order to determine whether an arrest warrant had

been issued for Farley. Farley's father stated that after he learned that Terry had been

arrested, he told Farley about the existence of the "Who's In Jail" Web site. Farley

argued that testimony from his parents would have provided an explanation for why he

had conducted the computer searches.

       At the hearing on the motion for new trial, defense counsel acknowledged that the

computer searches had presented a "difficult" issue for the defense. Defense counsel

                                             17
stated that he had spoken with Farley's parents on numerous occasions. Defense counsel

stated that Farley's mother did not seem to be interested in providing counsel with

information to assist in Farley's defense. Counsel also stated that he found Farley's

mother to be "hostile" and adjudged her as likely to be a "terrible witness." Defense

counsel stated that Farley's father was "much more reticent in demeanor than Mrs.

Farley," and that he "had little to say." Counsel also stated that he did not recall any

discussions with Farley's father concerning communications between Farley and his

father while Farley was in Louisiana.

       The trial court ruled that defense counsel's decision whether to call Farley's

parents as witnesses was a matter of trial tactics and that his failure to call them as

witnesses did not amount to ineffective assistance. The trial court also noted that while

defense counsel had not formally interviewed Farley's parents, any omission in this

regard was not prejudicial.

              b.      Application

       "Whether to call certain witnesses is . . . a matter of trial tactics, unless the

decision results from unreasonable failure to investigate." (People v. Bolin (1998) 18

Cal.4th 297, 334.) In the hearing on the motion for new trial, defense counsel testified

that he had spoken with Farley's mother on several occasions before the trial and that he

judged her to be a "terrible" potential witness. Defense counsel explained that Farley's

mother was "hostile, aggressive, and very difficult to deal with." Defense counsel's

decision not to call Farley's mother as a witness was a reasonable tactical choice given

                                               18
counsel's assessment of her demeanor, and also because of the fact that evidence that she

had informed Farley of the police investigation would not necessarily be inconsistent

with Farley's guilt. Accordingly, we may not second-guess defense counsel's decision

not to call Farley's mother as a witness. (People v. Mitcham (1992) 1 Cal.4th 1027, 1059

["The decision[] . . . whether to put on witnesses [is a] matter[] of trial tactics and

strategy which a reviewing court generally may not second-guess"].)6

       With respect to his father, Farley does not contend that defense counsel could have

adequately presented an explanation for Farley's computer searches solely through his

father's testimony. On the contrary, he argues that Farley's mother's testimony "was

critical to establish how her son learned about the homicide." Thus, Farley has not

established that defense counsel was ineffective in failing to call his father as a witness.

       Accordingly, we conclude that defense counsel did not provide ineffective

assistance by failing to present evidence that Farley's mother and father informed him

that the police were investigating him in connection with Pleasant's murder.7




6      Farley does not contend on appeal that defense counsel failed to properly
investigate Farley's parents as potential witnesses.

7      In light of our conclusion, we need not consider the People's contention that Farley
cannot prevail on his ineffective assistance of counsel claim on this ground because
defense counsel's presentation of this evidence would have violated counsel's ethical
obligations since defense counsel "knew that [Farley] was involved and had participated
in Pleasant's murder."
                                             19
B.     The trial court did not err in admitting gang expert testimony

       Farley claims that the trial court erred in admitting portions of Detective Castillo's

gang expert testimony. We review the trial court's ruling for an abuse of discretion.

(See, e.g., People v. Prince (2007) 40 Cal.4th 1179, 1223.)

       1.      Governing law and standard of review

       In People v. Vang (2011) 52 Cal.4th 1038, 1045 (Vang), the California Supreme

Court concluded that an expert on criminal street gangs may testify that a charged gang

crime was gang related, as long as the testimony is based on assumed hypothetical facts

rooted in the evidence. The Vang court described a portion of the expert testimony at

issue in that case as follows:

            "On direct examination, the prosecutor asked about a hypothetical
            assault on a 'young baby gangster.' After stating the hypothetical
            facts, the prosecutor asked: 'Based on the facts of that hypothetical,
            do you have an opinion as to whether this particular crime was
            committed for the benefit of and [in] association with or at the
            direction of the Tiny Oriental Crips street gang?' Detective Hatfield
            said he did have an opinion based on those facts. He believed that
            'they did this to keep the gang strong because the gang set is only as
            strong as its weakest member. And that member did something to
            the TOC gang for him to be victimized in this case. They put him in
            check. They brought him back in line over some perceived wrong
            that this individual did to that set, and the victim may not even know
            what he or she did in this incident.' He stated that the assault would
            benefit TOC and was committed in association with TOC and at the
            direction of TOC members." (Id. at p. 1043, italics added.)

       As the italicized portion of the quotation above demonstrates, the expert in Vang

offered his opinion that the charged crime was committed by the defendant, based on a

set of assumed hypothetical facts rooted in the evidence. The Vang court rejected the

                                             20
defendant's claim that " 'the trial court abused its discretion when it allowed Detective

Hatfield to testify in response to a hypothetical question that the assault on Phanakhon,

thinly disguised in the hypothetical as "young baby gangster," was for the benefit of TOC

and was gang motivated.' " (Vang, supra, 52 Cal.4th at p. 1044.) The Vang court

explained that since Detective Hatfield had no personal knowledge as to whether

defendant committed the charged crime, he could not offer his opinion as to whether the

defendant actually committed the crime. However, the Vang court explained that the

expert "could, and did, express an opinion, based on hypothetical questions that tracked

the evidence, whether the assault, if the jury found it in fact occurred, would have been

for a gang purpose." (Id. at p. 1048.)

       2.     The challenged testimony

       As noted in part II.F., ante, Detective Castillo testified as a gang expert. As Farley

states in his brief, "The prosecutor asked Detective Castillo . . . about a hypothetical

robbery of a drug dealer committed by a Skyline gang member and another person who is

not a documented gang member, and whether the crime would benefit the Skyline Piru

street gang." Detective Castillo testified that such a hypothetical crime would be gang

related, and would benefit the gang "by gaining respect and money for the gang."




                                             21
       On appeal, Farley contends that the trial court erred in admitting Detective

Castillo's "inadmissible opinions" concerning whether the charged offenses were gang

related, including the following:8

          "[The prosecutor]: Okay. Based upon your review of the police
          reports in this case, coupled with the brief hypothetical I gave you,
          okay, assuming one person is a documented Skyline gang member,
          the other person hasn't been documented, okay, do you have any
          opinion as to whether or not the information that you reviewed from
          the homicide books and that you testified to on a prior occasion,
          coupled with this brief hypothetical, can you give us a brief opinion
          as to whether or not you believe that this crime was committed in
          association with a criminal street gang?

          "[Defense counsel]: Objection; it's improper opinion.

          "The Court: Overruled.

          "[Detective Castillo]: Yes it is.

          "[The prosecutor]: Okay. What is your opinion based upon?

          "[Detective Castillo]: Based upon the reports I've read, based upon
          the crime was done with a gang member, one of the subjects who did
          this crime was a gang member, documented Skyline gang member.

          "[The prosecutor]: Are you referring to Mr. Terry?

          "[Detective Castillo]: Yes, I am.

          "[¶] . . . [¶]




8      In his brief, Farley quotes a lengthy portion of Detective Castillo's testimony, and
suggests that the entire colloquy was inadmissible. We have considered this entire
colloquy and conclude, for the reasons stated below, that the trial court did not err in
admitting the testimony. We have quoted a representative sample of the colloquy in our
opinion.
                                             22
            "[The prosecutor]: Okay. Now, in that situation, what is it about
            this person's participation that leads you to the opinion that this
            crime was being committed in association, what is that other person
            doing?

            "[Detective Castillo]: He's committing a crime with a documented
            Skyline gang member and this crime is listed as . . . one of several
            crimes that are listed under 186.22, the gang.

            "[¶] . . . [¶]

            "[The prosecutor]: Detective Castillo, I'll ask you the question this
            way. Do you have an opinion as to whether or not this incident,
            based upon all the materials that you reviewed, the conversations
            with other law enforcement officers, your prior testimony in the
            preliminary hearing in this case, and the hypothetical that you've
            been presented, do you have an opinion as to whether or not this
            conduct would somehow promote, further or assist in criminal
            conduct by gang members?

            "[Detective Castillo]: Yes.

            "[The prosecutor]: Okay. First of all, what is your opinion based
            upon?

            "[Detective Castillo]: Through several pages of reports, I've read
            through discussions with homicide investigators who investigated
            this homicide, and basically all the reports, and talking with
            Detective Conley.

            "[The prosecutor]: As well as other detectives on the homicide
            team?

            "[Detective Castillo]: Yes." (Italics added in Farley's brief.)

       3.       Application

       Farley appears to make two arguments in support of his contention that the trial

court erred in admitting Detective's Castillo's testimony. Farley suggests that the trial


                                               23
court erred in permitting Castillo to testify that " 'this conduct,' 'this crime,' and 'this

incident' " were committed for the benefit of the gang. We reject this argument because

Vang makes clear that a gang expert is permitted to offer an opinion as to whether the

charged crime was committed for the benefit of the gang, as long as the expert's opinion

is based on assumed hypothetical facts rooted in the evidence. (Vang, supra, 52 Cal.4th

at p. 1048.)

       Farley also appears to contend that Detective Castillo's testimony was inadmissible

because it was based on evidence in the case, rather than hypothetical questions based on

the evidence in the case as required under Vang. We reject this contention, because a fair

reading of the testimony to which Farley objects, including the prosecutor's repeated use

of the word "hypothetical" during his direct examination of Detective Castillo makes

clear that Castillo's testimony was consistent with Vang in that it was offered in response

to "the prosecutor's hypothetical questions . . . based on what the evidence showed these

defendants did, not what someone else might have done." (Vang, supra, 52 Cal.4th at p.

1046.)9

       Accordingly, we conclude that the trial court did not err in admitting Detective

Castillo's expert testimony.




9     In his brief, Farley notes that Detective Castillo responded to questions about a
"hypothetical robbery of a drug dealer . . . ." (Italics added.)
                                               24
C.     The trial court did not err in failing to hold a hearing to determine whether a juror
       was biased in light of a remark that the juror made during the prosecutor's closing
       argument

       Farley contends that the trial court erred in failing to hold a hearing to determine

whether a juror was biased against Farley after the juror answered a rhetorical question

posed by the prosecutor during his closing argument. We apply the abuse of discretion

standard of review to Farley's claim. (See, e.g. People v. Williams (2013) 58 Cal.4th 197,

290 [" ' " 'The decision whether to investigate the possibility of juror bias, incompetence,

or misconduct—like the ultimate decision to retain or discharge a juror—rests within the

sound discretion of the trial court' " ' "].)

       1.      Factual and procedural background

       During the prosecutor's closing argument, the following exchange occurred:

            "[The prosecutor]: . . . But the important question you can't get
            around, and there's no reasonable alternate explanation for it, is why,
            why is he going to these databases? Because at the end of the day
            he's not just putting in Pierre Terry's name, is he? What other name
            did he put . . . in when it came time to look for warrants? Who was
            he worried about for getting warrants?

            "[Unidentified juror]: Himself.

            "[The prosecutor]: That's right, himself."

       Defense counsel did not object to the juror's remark.

       In a motion for new trial, Farley contended that the trial court had an obligation to

either discharge the juror or, at a minimum, conduct an inquiry into the remark.


                                                25
         In the hearing on the motion for new trial, the trial court stated that it had heard the

juror's remark. The court noted that defense counsel had not objected and that the court

believed that defense counsel may have decided not to object in order to avoid

highlighting the juror's response. The court explained that, in the absence of any

objection, it had decided not "to step in and cause problems." Defense counsel testified

that he had not heard the juror's remark.

         2.     Governing law

         In general, juror misconduct occurs when there is a direct violation of the juror's

oaths, duties, and instructions. (In re Hamilton (1999) 20 Cal.4th 273, 294; see also

§ 1122, subd. (b).) Under section 1122, subdivision (b), jurors commit misconduct when

they "form or express any opinion about the case before the cause is finally submitted to

them."

         "A court on notice of the possibility of juror misconduct must undertake an inquiry

sufficient ' "to determine if the juror should be discharged and whether the impartiality of

other jurors ha[s] been affected." ' " (People v. Espinoza (1992) 3 Cal.4th 806, 822.)

However, "[n]ot every incident of potential misconduct requires further investigation.

[Citation.] '[A] hearing is required only where the court possesses information which, if

proven to be true, would constitute "good cause" to doubt a juror's ability to perform his

duties and would justify his removal from the case.' " (People v. Virgil (2011) 51 Cal.4th

1210, 1284 (Virgil).)



                                                26
       3.      Application

       The juror's remark was spontaneous, brief, and merely provided an answer to a

rhetorical question posed by the prosecutor. Further, as the trial court noted, the question

that the juror answered was "an issue that was not in any way in dispute." The juror's

remark did not suggest that the juror had formed an opinion on the case, nor did it in any

way suggest that good cause existed to remove the juror from the case. Accordingly, we

conclude that the trial court clearly did not abuse its discretion in failing to hold a hearing

to investigate the juror's comment. (See Virgil, supra, 51 Cal.4th at p. 1284.)

D.     The trial court did not abuse its discretion in admitting evidence of Farley's
       tattoos

       Farley contends that the trial court abused its discretion in admitting evidence of

his tattoos. He maintains that the evidence was irrelevant and should have been excluded

pursuant to Evidence Code section 352. We review the trial court's evidentiary rulings

for abuse of discretion. (See, e.g., People v. Guerra (2006) 37 Cal.4th 1067, 1113 [abuse

of discretion standard of review applies to any ruling by a trial court on the admissibility

of evidence and is particularly appropriate for questions regarding relevance and undue

prejudice].)

       1.      Factual and procedural background




                                              27
       Prior to trial, defense counsel orally moved to exclude evidence of Farley's gang-

related tattoos. Farley's tattoos include the acronym "M.O.B," which, according to

Detective Castillo, is an acronym for "money over bitches," and "dead presidents."

       In opposition, the People argued that the tattoos tended to prove Farley's status as

a gang member, and were therefore relevant in proving the gang enhancement

allegations. Specifically, the prosecutor argued that the tattoos demonstrated Farley's

"devotion to acquiring even money over females and . . . his participation in Skyline

pimping gang culture." The People also argued that the tattoos were relevant to prove

Farley's desire for money and his motive to rob Pleasant.

       The court tentatively ruled that the tattoo evidence was relevant to "gang

involvement, gang activity," and that the evidence was not unduly prejudicial. However,

the court reserved making a final ruling on the admissibility of the tattoos pending the

court's viewing of photographs of the tattoos.

       At trial, Wishom testified that he thought that one of the men who he saw with

Pleasant just before the murder had a tattoo on the top of his arm. When the prosecutor

sought to present photographs of Farley's tattoos to Wishom and the jury, defense counsel

objected. The trial court overruled the objection and the prosecutor presented the

photographs to Wishom and the jury. Wishom could not identify the particular tattoo that

he had seen, but stated that one of Farley's tattoos appeared to be in a similar location on

Farley's arm as the tattoo that he saw on the man that he saw with Pleasant just before the

murder.

                                             28
       Detective Castillo testified that Farley had a tattoo with the initials, "M.O.B.,"

which Castillo explained was an acronym for "money over bitches." Castillo also stated

that the acronym emphasized the importance of money in gang culture. Castillo further

testified that Farley had other tattoos related to his desire to obtain money, including a

tattoo depicting a gun and the words "dead presidents." Detective Castillo explained that

Farley's tattoos did not signify his membership in any particular gang, but that gang

members commonly had similar tattoos.

       When the prosecutor formally offered photographs of the tattoos in evidence,

defense counsel again objected, arguing that the evidence was "largely irrelevant," and

that the photographs were inadmissible under Evidence Code section 352. The trial court

overruled defense counsel's objections.10

       2.     Governing law

              a.      Relevant principles of the law of evidence

       " ' " 'Only relevant evidence is admissible [citations], and all relevant evidence is

admissible unless excluded under the federal or California Constitution or by statute.

[Citations.] Relevant evidence is defined in Evidence Code section 210 as evidence

"having any tendency in reason to prove or disprove any disputed fact that is of

consequence to the determination of the action." The test of relevance is whether the

evidence tends " 'logically, naturally, and by reasonable inference' to establish material

facts . . . .' [Citation.]" [Citation.] The trial court has broad discretion in determining the

10     Photographs of the tattoos have been transmitted to this court.
                                           29
relevance of evidence . . . .' " ' " (People v. Richardson (2008) 43 Cal.4th 959, 1000-

1001.)




                                            30
         Evidence Code section 352 provides:

             "The court in its discretion may exclude evidence if its probative
             value is substantially outweighed by the probability that its
             admission will (a) necessitate undue consumption of time or (b)
             create substantial danger of undue prejudice, of confusing the issues,
             or of misleading the jury."

         " 'The "prejudice" referred to in Evidence Code section 352 applies to evidence

which uniquely tends to evoke an emotional bias against the defendant as an individual

and which has very little effect on the issues.' " (People v. Karis (1988) 46 Cal.3d 612,

638.)

                b.     The admissibility of evidence of a defendant's gang membership

         Evidence tending to demonstrate a defendant's membership in a gang is directly

relevant to proving a gang enhancement under section 186.22, subdivision (b). (People v.

Gutierrez (2009) 45 Cal.4th 789, 820 (Gutierrez).) "Evidence of the defendant's gang

affiliation . . . can [also] help prove . . . motive, . . . specific intent, . . . or other issues

pertinent to guilt of the charged crime." (People v. Hernandez (2004) 33 Cal.4th 1040,

1049.)

         Evidence that a defendant has gang-related tattoos tends to prove a defendant's

membership in a gang. (See, e.g., People v. Albillar (2010) 51 Cal.4th 47, 62 (Albillar);

People v. Valdez (2012) 55 Cal.4th 82, 131; People v. Williams (2009) 170 Cal.App.4th

587, 621.)



                                                  31
       3.     Application

       Consistent with Detective Castillo's testimony, the trial court reasonably could

have concluded that Farley's tattoos were common among gang members. Evidence that

Farley had gang-related tattoos was highly relevant to demonstrate his membership in a

gang (see Albillar, supra, 51 Cal.4th at p. 62), and thus was relevant in proving the gang

enhancement. (See Gutierrez, supra, 45 Cal.4th at p. 820.) We reject Farley's contention

that the court should have excluded the tattoo evidence pursuant to Evidence Code

section 352 because the jury may have believed that the tattoos suggested that Farley was

"greedy," that he valued money over "bitches," and/or that he was willing to obtain

money through violence. Even assuming for purposes of this opinion that the tattoos

were not admissible with respect to any of these issues, Farley could have requested that

the court limit the purposes for which the jury could consider the tattoo evidence. No

such request was made, and the trial court was not required to provide such a limiting

instruction sua sponte. (See People v. Smith (2007) 40 Cal.4th 483, 516 ["Even assuming

that defendant is correct in noting that the evidence should only have been admitted for a

limited purpose, the trial court had no sua sponte duty to give a limiting instruction"].)

Further, in light of the fact that the tattoo evidence was highly probative in proving the

gang enhancement allegation, the trial court clearly was not required to exclude the tattoo

evidence entirely.



                                             32
       Accordingly, we conclude that the trial court did not err in admitting evidence of

Farley's tattoos.11

E.     The trial court did not err in excluding Farley's proffered evidence of third-party
       culpability

       Farley claims that the trial court erred in denying his request to be allowed to

present evidence that a third party might have committed the charged offenses. We

review a trial court's ruling excluding proffered third-party culpability evidence for an

abuse of discretion. (People v. Prince (2007) 40 Cal.4th 1179, 1242.)

       1.   Governing law

       "[T]he Constitution permits judges 'to exclude evidence that is "repetitive . . . ,

only marginally relevant," or poses an undue risk of "harassment, prejudice, [or]

confusion of the issues." ' " (Holmes v. South Carolina (2006) 547 U.S. 319, 320 [stating

that evidentiary rules that preclude the admission of third-party culpability evidence that

does not sufficiently connect the third person to the crime are "widely accepted"].)

       In People v. Hall (1986) 41 Cal.3d 826, 834 (Hall), the California Supreme Court

stated, "[C]ourts should . . . treat third-party culpability evidence like any other evidence:


11     Farley claims that the trial court's alleged error in admitting the tattoo evidence
violated his constitutional right to due process by rendering the trial fundamentally
unfair. In light of our conclusion that the trial court did not abuse its discretion in
admitting the evidence, it necessarily follows that the court did not violate Farley's
constitutional right to due process by admitting the evidence. (See, e.g., People v.
Benavides (2005) 35 Cal.4th 69, 93 ["Defendant further claims the introduction of this
percipient evidence violated his right to due process under the Fourteenth Amendment to
the federal Constitution. This claim fails because, as we have concluded, the evidence
was properly admitted"].)
                                               33
if relevant it is admissible ([Evid. Code,] § 350) unless its probative value is substantially

outweighed by the risk of undue delay, prejudice, or confusion ([Evid. Code,] § 352)." In

describing when such third-party culpability evidence is relevant, the Hall court held:

          "To be admissible, the third-party evidence need not show
          'substantial proof of a probability' that the third person committed
          the act; it need only be capable of raising a reasonable doubt of
          defendant's guilt. At the same time, we do not require that any
          evidence, however remote, must be admitted to show a third party's
          possible culpability. . . . [E]vidence of mere motive or opportunity
          to commit the crime in another person, without more, will not suffice
          to raise a reasonable doubt about a defendant's guilt: there must be
          direct or circumstantial evidence linking the third person to the
          actual perpetration of the crime." (Hall, supra, at p. 833.)

       In People v. DePriest (2007) 42 Cal.4th 1, 43 (DePriest), the Supreme Court

elaborated on its holding in Hall, stating, "Evidence that another person . . . had some

'remote' connection to the victim or crime scene[] is not sufficient to raise the requisite

reasonable doubt. [Citation.] Under Hall and its progeny, third-party culpability

evidence is relevant and admissible only if it succeeds in 'linking the third person to the

actual perpetration of the crime.' " The DePriest court concluded that evidence that a

third party was with the murder victim in her car, together with the defendant, on the

night that she was murdered, was not relevant third-party culpability evidence.

(DePriest, supra, at p. 44.)

       Numerous courts have applied Hall in considering the admissibility of evidence of

third-party culpability. For example, in People v. Gutierrez (2002) 28 Cal.4th 1083,

1134-1138, the Supreme Court considered whether a trial court had erred in excluding


                                              34
evidence that a third party involved in the trafficking of drugs might have killed the

victim. In the trial court, the defendant offered to prove that the victim dealt in marijuana

and other narcotics, and owed a large sum of money to a drug dealer. (Id. at p. 1135.)

The defendant also proffered that the victim had asked him to provide armed protection

for her during a drug transaction planned for the night before her murder, and that she

had purchased ammunition for this purpose. (Ibid.) In addition, the defendant offered to

prove that on the night before the murder, he and the victim met a Mexican man named

Pablo for the purpose of consummating the drug deal, and that the transaction was

postponed when the drugs did not arrive. (Ibid.) The Supreme Court concluded that the

trial court did not err in excluding this evidence, reasoning that there was no evidence

linking Pablo or any other third party to the victim near the time of her death. (Id. at p.

1137.)

         In People v. Adams (2004) 115 Cal.App.4th 243 (Adams), the Court of Appeal

applied Hall in concluding that a trial court had not erred in refusing to allow a defendant

to present evidence that a former boyfriend of the murder victim might be responsible for

the murder. The evidence included proffered testimony tending to show that the

boyfriend had assaulted the victim in the past, as well as explicitly sexual drawings of the

boyfriend found in the victim's room.12 (Id. at p. 251.) The court reasoned in part, "[The

boyfriend's] history of violence toward [the victim], without direct or circumstantial

12    The defense contended that the drawings demonstrated a continuing relationship
between the victim and the boyfriend. (Adams, supra, 115 Cal.App.4th at p. 251.)

                                             35
evidence linking [the boyfriend] to the actual perpetration of the crime, was inadmissible

under Evidence Code section 1101," and the "drawings . . . could not link [the boyfriend]

to [the victim] 'in the hours before her death, or indeed on the date of her death.' "

(Adams, supra, at p. 253.)

       2.     Factual and procedural background

       Prior to trial, the court held a hearing for the purpose of determining whether it

would permit Farley to introduce evidence suggesting that Pleasant's half brother, David

Foster, might have committed the murder.13 At the hearing, defense counsel stated that

Farley sought to present evidence that Foster had been living in Pleasant's apartment until

March 2010, when the two got into a physical altercation and Pleasant demanded that

Foster move out. Defense counsel stated that Farley also wished to present evidence that

police had found Foster's blood in the living room of Pleasant's apartment after the

murder.

       The prosecutor argued against the admission of the proffered third-party

culpability evidence. The prosecutor argued that that the amount of Foster's blood

recovered in the apartment amounted to no more than a "speck" in the "doorway" of the

apartment, which was insignificant in light of the fact that Foster had resided in the

apartment for a period of time and often visited the apartment in order to clean himself up




13    Although the trial court stated at the hearing that the People had filed a "motion to
exclude evidence of third-party culpability," that motion is not in the appellate record.
                                             36
after skateboarding accidents.14 The prosecutor also noted that Foster had told police

that he and Pleasant had reconciled, and that the two had spent Earth Day, April 20, 2010,

together. The prosecutor presented a photograph corroborating Foster's statement to

police that he and Pleasant had spent Earth Day together.

       The trial court ruled that Farley would not be permitted to present the proposed

third-party culpability evidence at trial because the evidence did not tend to "raise a

reasonable doubt" as to Farley's guilt. The court noted that the evidence of "one droplet"

of Foster's blood was not significant given that Foster had previously resided in Pleasant's

apartment and Foster's many injuries. The court also stated that there was no evidence

that tended to connect Foster to the scene of the crime near the time of the murder. In

addition, the court stated, "[T]here have been certainly a lot of cases that are a lot

stronger of connection than you have here [in which third-party culpability evidence] was

held to be properly excluded."

       3.     Application

       The trial court could have reasonably concluded that evidence of a small amount

of Foster's blood in Pleasant's apartment did not demonstrate more than a " 'remote'

connection to the . . . crime scene" (DePriest, supra, 42 Cal.4th at p. 43), given that it

was undisputed that Foster had resided in the apartment for a period of time just a few

months prior to the murder. (See Adams, supra, 115 Cal.App.4th at p. 253 [excluding


14     During the hearing, Foster appeared in court and showed the court many "healing"
injuries on his torso.
                                           37
third-party culpability evidence that "could not link [the third party] to [the victim] in the

hours before her death, or indeed on the date of her death"].) In addition, the trial court

could have reasonably concluded that evidence that Foster and Pleasant had engaged in a

single altercation a few months prior to the murder did not establish anything other than a

"mere motive" to commit the murder, which was insufficient to raise a reasonable doubt

as to Farley's guilt. (Hall, supra, 41 Cal.3d at p. 833.) Indeed, the motive evidence

pertaining to Foster was considerably weaker than that discussed in People v. Gutierrez

and Adams, in which reviewing courts affirmed the exclusion of third-party culpability

evidence. (See People v. Gutierrez, supra, 28 Cal.4th at pp. 1134-1138; Adams, supra,

115 Cal.App.4th at p. 253.)

       Accordingly, we conclude that the trial court did not abuse its discretion in

excluding Farley's proffered third-party culpability evidence.15

F.     There is no cumulative error

       Farley contends that the cumulative effect of the errors that he alleges requires

reversal. "Under the 'cumulative error' doctrine, errors that are individually harmless may


15      Farley claims that the trial court's alleged error in excluding the proffered evidence
violated his constitutional right to present a defense. In light of our conclusion that the
trial court did not abuse its discretion in determining that the proffered evidence was
irrelevant, it necessarily follows that the court did not violate Farley's constitutional rights
by excluding the evidence. (See People v. Babbitt (1988) 45 Cal.3d 660, 685 ["because
defendant's evidence failed to meet the threshold requirement of relevance, its exclusion
pursuant to [Evidence Code] section 352 did not implicate any due process concerns"];
accord Adams, supra, 115 Cal.App.4th at p. 254 [rejecting claim that exclusion of
"irrelevant" third-party culpability evidence violated defendant's constitutional right to
present a defense].)
                                                38
nevertheless have a cumulative effect that is prejudicial." (In re Avena (1996) 12 Cal.4th

694, 772, fn. 32.) We have concluded that none of Farley's asserted claims of error has

merit. As a result, there are no errors for which the cumulative effect would require

reversal of the judgment against him.

G.     The parole revocation fine in the abstract of judgment must be stricken

       The abstract of judgment indicates that the trial court imposed a $10,000 parole

revocation fine pursuant to section 1202.45. The People acknowledge that the fine must

be stricken because the trial court imposed a sentence of life without the possibility of

parole. (Citing People v. Jenkins (2006) 140 Cal.App.4th 805, 819 ["A parole revocation

fine may not be imposed for a term of life in prison without possibility of parole"].) We

agree with the People's concession. Accordingly, we order the parole revocation fine

stricken, and direct the trial court to prepare a new abstract of judgment.



                                             IV.

                                        DISPOSITION

       The judgment is affirmed. The matter is remanded to the trial court. On remand,

the trial court is directed to prepare a new abstract of judgment in accordance with part

III.G., ante, and to forward the new abstract of judgment to the Department of

Corrections and Rehabilitation.




                                             39
                                   AARON, J.

WE CONCUR:



       HALLER, Acting P. J.



             McDONALD, J.




                              40